1

2

3                                    UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                 ***

6
     UNITED STATES OF AMERICA,
7                                                    2:18-cr-00364-JCM-VCF
                        Plaintiff,                   ORDER
8
     vs.
9    GREGORY COOPER,
10                      Defendant.

11

12       Before the court is the Notice of Withdrawal of Motion to Suppress Evidence (ECF No. 42).
13       Accordingly,
14       IT IS HEREBY ORDERED that the evidentiary hearing scheduled for July 29, 2019, is
15   VACATED.
16

17       DATED this 23rd day of July, 2019.
                                                           _________________________
18
                                                           CAM FERENBACH
19
                                                           UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
